Case 3:19-cv-01074-GCS Document 37 Filed 12/14/20 Page 1 of 2 Page ID #921




                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 ALEXANDRA A. SMITH,                              )
                                                  )
                       Plaintiff,                 )
                                                  )
 vs.                                              )      Cause No. 3:19-cv-01074-GCS
                                                  )
 COMMISSIONER of SOCIAL SECURITY,                 )
                                                  )
                       Defendant.                 )

                              ORDER for ATTORNEY’S FEES

SISON, Magistrate Judge:

       This matter is before the Court on Plaintiff’s First Motion for Attorney Fees and

Defendant’s Motion for Attorney Fees. (Doc. 32 & 35). Plaintiff has consented to both the

amount and method of payment requested in Defendant’s motion. (Doc. 35). As outlined

in Defendant’s motion, the parties agree that Plaintiff is entitled to attorney fees and

expenses in the amount of $6,000 and costs in the amount of $400. (Doc. 35).

       The Court finds that Plaintiff is the prevailing party and is entitled to an award of

attorney’s fees pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C.

§2412(d)(1)(B). The Court further finds that the agreed upon amount is reasonable and

appropriate. This award shall fully and completely satisfy any and all claims for fees and

expenses that may have been payable to Plaintiff in this matter pursuant to the EAJA. Per

the parties’ agreement, any fees paid belong to Plaintiff. (Doc. 35). See also Astrue v. Ratliff,

560 U.S. 586, 594 (2010)(stating “that EAJA fees are payable to litigants”). The award may

then be offset to satisfy any pre-existing debt that Plaintiff owes the United States. (Doc.


                                           Page 1 of 2
Case 3:19-cv-01074-GCS Document 37 Filed 12/14/20 Page 2 of 2 Page ID #922




35). See also Harrington v. Berryhill, 906 F.3d 561, 566 (7th Cir. 2018)(holding “that a

reduction of a litigant’s prior debts to the government by administrative offset constitutes

payment to the prevailing party under [the] EAJA.”). After entry of the award, if

Defendant verifies that Plaintiff does not owe such a debt, Defendant will direct payment

of the award to Plaintiff’s attorney pursuant to their EAJA assignment. (Doc. 35).

       Defendant’s Motion for Attorney Fees (Doc. 35) is GRANTED. The Court awards

Plaintiff attorney’s fees, expenses, and costs in the total amount of $6,400 (six thousand,

four hundred dollars).

       IT IS SO ORDERED.
                                                                  Digitally signed
       DATE: December 14, 2020.                                   by Judge Sison 2
                                                                  Date: 2020.12.14
                                                                  11:25:10 -06'00'
                                          _________________________________________
                                          GILBERT C. SISON
                                          United States Magistrate Judge




                                         Page 2 of 2
